Exhibit 10.1

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

ORIGIN MICRO SYSTEMS, LLC

AS PURCHASER

AND

EMERGE INTERACTIVE, INC.,

AS SELLER

MARCH 15, 2007



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE II GENERAL DEFINITIONS

   1

Section 2.1

   Definitions.    1

Section 2.2

   Terms Generally.    4

ARTICLE III PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

   5

Section 3.1

   Purchase and Sale of the Purchased Assets.    5

Section 3.2

   Assumption of Contracts and Liabilities.    6

ARTICLE IV PURCHASE PRICE

   6

Section 4.1

   Payment of Purchase Price.    6

ARTICLE V REPRESENTATIONS AND WARRANTIES AND RELATED UNDERTAKINGS

   7

Section 5.1

   Representations and Warranties of Seller.    7

Section 5.2

   Representations and Warranties of Purchaser.    8

Section 5.3

   “AS IS” TRANSACTION.    9

ARTICLE VI TAX MATTERS

   10

Section 6.1

   Transfer Taxes.    10

Section 6.2

   Proration of Personal Property Taxes.    11

Section 6.3

   Cooperation.    11

Section 6.4

   Allocation of Purchase Price.    11

ARTICLE VII COVENANTS AND ADDITIONAL AGREEMENTS

   12

Section 7.1

   Approval Proceedings.    12

Section 7.2

   Operation of the Business.    12

Section 7.3

   Access to Information; Confidentiality.    13

Section 7.4

   Notification of Certain Matters.    13

Section 7.5

   Further Action.    14

Section 7.6

   Litigation.    14

Section 7.7

   Filings and Authorizations.    14

Section 7.8

   Removal of Purchased Assets.    14

Section 7.9

   Cash Collateral.    15

Section 7.10

   Employees.    15

ARTICLE VIII CONDITIONS TO THE CLOSING

   15

Section 8.1

   Conditions to Obligations of Purchaser.    15

Section 8.2

   Conditions to Obligations of Seller.    16

ARTICLE IX CLOSING

   17

Section 9.1

   Closing.    17

Section 9.2

   Documents to be Delivered at Closing by Seller.    17

Section 9.3

   Documents to be Delivered at Closing by Purchaser.    18

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

   18

Section 10.1

   Termination.    18

Section 10.2

   Effect of Termination.    19

ARTICLE XI MISCELLANEOUS

   19

Section 11.1

   Survival.    19

 

ii



--------------------------------------------------------------------------------

Section 11.2

  Expenses.    20

Section 11.3

  Governing Law; Forum.    20

Section 11.4

  Notices.    20

Section 11.5

  Headings.    20

Section 11.6

  No Assignment; Benefit to Third Parties.    20

Section 11.7

  Entire Agreement.    21

Section 11.8

  Counterparts.    21

Section 11.9

  Waiver.    21

Section 11.10

  Amendment.    21

Section 11.11

  Severability.    21

Section 11.12

  Further Assurances.    21

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (as amended, supplemented or modified from time to
time, this “Agreement”), dated as of March 15, 2007, by and between EMERGE
INTERACTIVE, INC., a Delaware corporation (the “Seller”), and ORIGIN MICRO
SYSTEMS, LLC, a Texas limited liability company, or its affiliated assigns, (the
“Purchaser”).

RECITALS

A. The Seller filed for voluntary petition under Chapter 11 of the United States
Bankruptcy Code in the federal bankruptcy court for the Southern District of
Florida, West Palm Beach division, on February 14, 2007.

B. Pursuant to the Seller’s Motion to Sell CattleLog Assets, under 11 U.S.C.
363(b) free and clear of all encumbrances, and Emergency Motion to Establish
Procedures for Sale and Bid Protection, both filed on February 14, 2007, the
Bankruptcy Court held a hearing on February 15, 2007 and thereafter entered its
Order granting in part and denying in part Debtor’s Emergency Motion for an
Order Approving Bid Protection and Sale Procedures. An auction and sale hearing
before the Bankruptcy Court was held on March 15, 2007, and Purchaser’s bid was
determined by the Bankruptcy Court to be the highest and best bid for the
Purchased Assets.

C. The Purchaser and Seller have agreed that the sale of the Purchased Assets
and the assumption and assignment of the Assumed Contracts and Assumed
Liabilities shall be accomplished pursuant to Sections 363 and 365 of the
Bankruptcy Code (as defined below) and pursuant to the terms of this Agreement
as may be modified by the Bankruptcy Court.

D. The Purchaser has agreed that the terms of this Agreement and the Seller’s
commitments herein shall be subject to the Seller receiving approval by the
Bankruptcy Court.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

ARTICLE II

General Definitions

Section 2.1 Definitions. The following terms, as used herein, have the following
meanings:

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Seller or the Purchaser (a “Controlling
Person”) or (ii) any Person (other than the Seller or the Purchaser) which is
controlled by or is under common control with a Controlling Person.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Agreement, including the Schedules, as amended from time
to time in accordance with its terms.

“Assignment and Assumption Agreement” means one or more assignment and
assumption agreements in form and substance reasonably satisfactory to Purchaser
and Seller.

“Assumed Contracts” has the meaning set forth in Section 3.1(b).

“Assumed Liabilities” has the meaning set forth in Section 3.2.

“Auction Procedures Order” means the final and non-appealable order entered by
the Bankruptcy Court on February 23, 2007, a copy of which is annexed hereto as
Exhibit A, (i) approving the terms of that certain letter of intent, dated as of
February 14, 2007, by and between Seller and The Biegert Family Irrevocable
Trust, Dated June 11, 1998 (the “Biegert Trust”) as the “Stalking-Horse Bid” for
the Purchased Assets, (ii) authorizing the Seller to conduct an auction for the
Purchased Assets , and (iii) establishing procedures for the conduct of the
Auction.

“Bankruptcy Case” means the legal proceeding to be commenced by the Seller in
the Bankruptcy Court (Case Number: 9:07-BK-10932-SHF) seeking to liquidate the
Seller’s business pursuant to Chapter 11 of the Bankruptcy Code.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C.
§§ 101-1330, as heretofore and hereafter amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Florida, West Palm Beach division.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and Official
Forms that govern procedure in cases under the Bankruptcy Code, as heretofore
and hereafter amended.

“Bill of Sale” means one or more bills of sale in form and substance reasonably
satisfactory to Purchaser and Seller, which shall include detailed schedules of
the Purchased Assets as of the Closing Date.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of West
Palm Beach, Florida.

“Closing” has the meaning set forth in Section 9.1.

“Closing Date” has the meaning set forth in Section 9.1.

“Contract” means any written agreement, arrangement, understanding, lease,
license, order, purchase order or instrument or other contractual or similar
arrangement.

 

2



--------------------------------------------------------------------------------

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management policies of a Person,
whether through the ownership of capital stock, including as trustee (other than
a Chapter 11 trustee) or executor, by contract or credit arrangement or
otherwise.

“Cure Costs” means all monetary liabilities, including pre-petition monetary
liabilities, of Seller that must be paid or otherwise satisfied to cure all of
the Seller’s monetary defaults under the Assumed Contracts, if any, at the time
of the assumption thereof and assignment to Purchaser as provided hereunder as
such amounts are determined by the Bankruptcy Court.

“Encumbrance” means (except for any lien for Taxes or materialmans, contractors
or other similar statutory liens, in each case with respect to amounts not yet
due) any claim, liability, charge, lease, covenant, easement, encumbrance,
security interest, lien, option, pledge, right of others, mortgage,
hypothecation, conditional sale or restriction (whether on voting, sale,
transfer, defenses, set-off or recoupment rights, disposition or otherwise)
against or with respect to tangible or intangible property or rights, whether
imposed by agreement, understanding, Law, equity or otherwise, except for any
restrictions on transfer generally arising under any applicable federal or state
securities Law, except that Encumbrance does not include any claim(s) of
post-closing infringement of patents used in the ordinary course of business by
the “Animal Information Solutions” or “CattleLog” business by Micro Beef
Technologies, Ltd.

“Excluded Assets” has the meaning set forth in Section 3.1.

“Governmental Authority” means any United States federal, state or local, or any
foreign, government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order, other requirement or rule of law.

“Permitted Encumbrances” means (i) any Encumbrance for Taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings, (ii) any
statutory Encumbrance arising in the ordinary course of business by operation of
Law with respect to a liability that is not yet due or delinquent, (iii) any
minor imperfection of title or similar Encumbrance which individually or in the
aggregate with other such Encumbrances could not reasonably be expected to
materially adversely affect the condition of the related Purchased Assets or
(iv) any Assumed Liabilities, including liability, if any, for claim(s) by Micro
Beef Technologies, Ltd. of patent infringement occurring after Closing.

“Person” means an individual, corporation, partnership, association, limited
liability company, trust, joint venture, unincorporated organization, other
entity or group (as defined in Section 13(d)(3) of the Securities and Exchange
Act of 1934, as amended).

 

3



--------------------------------------------------------------------------------

“Petition Date” means February 14, 2007, the date on which the Bankruptcy Case
commenced.

“Purchase Price” has the meaning set forth in Section 4.1(a).

“Purchased Assets” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Representatives” has the meaning set forth in Section 7.3(a).

“Sale Hearing” means the hearing before the Bankruptcy Court to approve this
Agreement and the consummation of the transactions contemplated by this
Agreement.

“Sale Motion” means a motion filed with the Bankruptcy Court on the Petition
Date seeking entry of the Sale Order.

“Sale Order” means an order of the Bankruptcy Court in substantially the form as
will be attached to this Agreement as Exhibit B on or before the Sale Hearing.

“Seller” has the meaning set forth in the Preamble.

“Seller’s Knowledge” means the actual knowledge of Susan D. Mermer, David C.
Warren, Robert E. Drury or Tim Niedecken.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Tax authority.

“Tax Return” means any return, declaration, report, claim for refund,
information return, statement or other form relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

“Transfer Tax” has the meaning set forth in Section 6.1.

Section 2.2 Terms Generally. As used in this Agreement: (i) words in the
singular shall be held to include the plural and vice versa, (ii) words of one
gender shall be held to include the other genders as the context requires,
(iii) the terms “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, (iv) references to Article,
Section, paragraph, Exhibit and Schedule are references to the Articles,
Sections, paragraphs, Exhibits and Schedules to this Agreement, unless otherwise
specified, (v) the word “including” and words of similar import when used in
this Agreement, shall mean “including, without limitation,” unless otherwise
specified, and (vi) the word “or” shall not be exclusive.

 

4



--------------------------------------------------------------------------------

ARTICLE III

Purchase And Sale Of Assets; Assumption Of Liabilities

Section 3.1 Purchase and Sale of the Purchased Assets. On the Closing Date,
Seller shall transfer, sell, assign and deliver to the Purchaser, and Purchaser
shall purchase, accept and assume from Seller, on the terms and subject to the
conditions set forth in this Agreement and the Sale Order, all of Seller’s
right, title and interest in, to and under the following assets, other than the
Excluded Assets (as hereinafter defined) (all such assets and properties are
referred to in this Agreement as the “Purchased Assets”), free and clear of all
Encumbrances, other than Permitted Encumbrances including, without limitation,
the following:

(a)(i) All of Seller’s right, title and interest in, to and under the following
property relating primarily to Seller’s “Animal Information Solutions” or
“CattleLog” businesses, whether now owned, as of the date hereof, or hereafter
acquired (each of the following capitalized terms in this Section 3.1(a) shall
have the meanings ascribed to such terms in Article 9 of the Uniform Commercial
Code): General Intangibles; Documents; Equipment; Goods; Inventory; trademarks,
copyrights and/or patents; any and all rights to the sole and exclusive use of
the name “eMerge Interactive, Inc.” or any derivations thereof (provided,
however, that Purchaser hereby grants to Seller, and Seller hereby accepts from
Purchaser, a nontransferable, royalty-free, license to use such name and marks,
or any derivations thereof, from and after the date of this Agreement until such
time as Seller is dissolved and Seller’s assets are liquidated, provided that
Seller shall not compete with the “Animal Information Solutions” or “CattleLog”
business); and those certain accounts receivable listed on Schedule 3.1(a)(i) to
this Agreement; provided, however, that the Purchased Assets shall not, in any
event, include the Excluded Assets. For purposes of this Agreement, “Excluded
Assets” means (i) those assets listed on Schedule 3.1(a)(ii) to this Agreement,
which are all of the assets primarily relating to, used in or useful to Seller’s
Food Safety Technologies business, and (ii) any and all cash and cash
equivalents of Seller as of the Closing Date. For the avoidance of doubt, the
Seller and Purchaser agree that the Purchased Assets shall include, without
limitation, the assets set forth on Schedule 3.1(a)(iii) attached hereto that
relate primarily to Seller’s “Animal Information Solutions” or “CattleLog”
business.

(b) All of Seller’s right, title and interest in the Assumed Contracts (as
defined and described below). Schedule 3.1(b) sets forth a list of all executory
contracts related primarily to Seller’s “Animal Information Solutions” or
“CattleLog” businesses (the “Assumed Contracts”). The procedures for assumption
and assignment of the Assumed Contracts shall be mutually acceptable to
Purchaser and Seller. Seller shall take all action reasonably necessary in order
to assume and assign the Assumed Contracts to Purchaser in accordance with
Sections 365(a) and (f) of the Bankruptcy Code, and Seller shall pay all costs
and expenses associated with such assumption and assignment, including without
limitation any Cure Cost. Upon entry of the Sale Order, which order shall
include provisions authorizing the assignment and assumption of the Assumed
Contracts, such Assumed Contracts shall be assumed by Seller and assigned to
Purchaser, and Purchaser shall accept such assignment and assume the Assumed
Contracts, and such assumption and assignment shall be effective as of the
Closing of this transaction. The assignment of the Assumed Contracts to
Purchaser shall be contemporaneous with the Closing.

 

5



--------------------------------------------------------------------------------

Section 3.2 Assumption of Contracts and Liabilities. On and as of the Closing
Date, in connection with its acquisition of the Purchased Assets, Seller shall
assign and transfer, and Purchaser shall accept, assume, and indemnify, defend
and hold Seller harmless with respect to, the following contracts, liabilities
and obligations of Seller and no others (collectively, the “Assumed
Liabilities”):

(a) Assumed Contracts. All rights and obligations of Seller under the Assumed
Contracts; provided, however, that Seller shall pay all Cure Costs owing under
any of the Assumed Contracts prior to the Closing.

(b) Taxes. Subject to Section 6.2, any liability for Taxes with respect to the
ownership of the Purchased Assets for any taxable period (or portion thereof)
beginning on or after the Closing Date.

PURCHASER SHALL NOT ASSUME AND SHALL NOT BE LIABLE FOR ANY LIABILITIES AND
OBLIGATIONS OF SELLER, REGARDLESS OF THE TYPE OR NATURE OF SUCH LIABILITIES OR
OBLIGATIONS, OTHER THAN THE ASSUMED LIABILITIES.

ARTICLE IV

Purchase Price

Section 4.1 Payment of Purchase Price.

(a) The purchase price for the Purchased Assets shall be One Million Six Hundred
Thousand Dollars ($1,600,000.00) plus a release from any and all pre-Closing
claims that Micro Beef Technologies, Ltd. has or may have against Seller,
including without limitation, any and all claims for patent infringement by
Seller (the “Purchase Price”).

(b) On the Closing Date, the Purchaser shall deliver, by wire transfer pursuant
to wire transfer instructions provided by Seller at least two Business Days
prior to the Closing Date, in immediately available funds, the Purchase Price.

(c) On the Closing Date, the Seller shall obtain from the Biegert Trust (i) the
original Revolving Loan Agreement, Promissory Note and Security Agreement, dated
as of October 16, 2006, by and between Seller and the Biegert Trust (the
“Promissory Note”) marked “cancelled, paid in full” and (ii) a UCC termination
statement terminating UCC financing statement 63597192 filed with the Delaware
Secretary of State on October 18, 2006.

 

6



--------------------------------------------------------------------------------

ARTICLE V

Representations And Warranties And Related Undertakings

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to Purchaser as follows:

(a) Organization and Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.

(b) Authorization; Enforceability. The execution, delivery and performance by
Seller of this Agreement, and all of the documents and instruments contemplated
hereby to which Seller is a party, are within the corporate power of Seller and
have been duly authorized by all necessary corporate action of Seller. This
Agreement has been duly executed and delivered by Seller. This Agreement is, and
the other documents and instruments required hereby to which Seller is a party
will be, subject to the Bankruptcy Code and the Bankruptcy Rules and approval of
the Bankruptcy Court, when executed and delivered by the parties thereto, the
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.

(c) No Conflict or Violation. Upon entry of the Sale Order, the execution,
delivery and performance of this Agreement, and of all of the documents and
instruments contemplated hereby to which Seller is a party, by Seller do not and
will not: (i) conflict with or result in a breach of the certificate of
incorporation or bylaws of Seller or (ii) violate any Law or Governmental Order
to which Seller is a party or to which Seller is subject.

(d) Litigation. Except claims by Micro Beef Technologies, Ltd. that certain of
the Purchased Assets infringe on patents held by Micro Beef Technologies, Ltd.,
which claims Seller disputes, there is no action, suit, investigation or
proceeding pending against, or to Seller’s Knowledge, threatened against Seller
before any Governmental Authority which challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Agreement.

(e) Consents and Approvals. Except for consents, approvals or authorizations of,
or filings with, the Bankruptcy Court, and except as included on Schedule 5.1(e)
to this Agreement, the execution, delivery and performance of this Agreement,
and the other documents and instruments required hereby to which Seller is a
party, do not and will not: (i) constitute a violation or breach of any material
contract or agreement to which Seller is a party or by which Seller is bound, or
require the consent or approval of any party to any such contract or agreement,
or give any party to any such contract or agreement a right of termination,
cancellation, acceleration or modification thereunder, except where such
violation or breach or the failure to obtain such consent or approval would not,
in the aggregate, have a material adverse effect on Seller’s ability to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or (ii) result in, require or permit the creation or imposition of
any Encumbrance, other than Permitted Encumbrances, upon or with respect to the
Purchased Assets or the Assumed Contracts.

 

7



--------------------------------------------------------------------------------

(f) Title to Purchased Assets. Seller owns good and valid title to the Purchased
Assets free and clear of any Encumbrances except the Permitted Encumbrances.

(g) Sufficiency of Assets. Except for the United States Department of
Agriculture-approved Process Verified Program (the “PVP”), the Purchased Assets
and Assumed Contracts include all of the assets and contract rights necessary as
of the Closing Date for the operation of the Purchased Assets in the ordinary
course in accordance with Seller’s past practice (excluding the Excluded
Assets).

(h) Brokers. Except for AgriCapital Corporation and B. Riley & Co., there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of Seller who might be entitled to any fee
or commission in connection with the transactions contemplated by this
Agreement. Seller shall be responsible for payment of any such fee or
commission.

(i) Assumed Contracts. Seller is not in material default under any of the
Assumed Contracts, and there do not exist any defaults by Seller, material or
otherwise, under any of the Assumed Contracts, which such defaults would prevent
any such Assumed Contract from being assumed by, and assigned to, Purchaser.

(j) Software Source Code. Seller warrants that it is in possession of the source
code for the software which is a portion of the Purchased Assets and shall
deliver it to Purchaser at Closing (except as required to provide the transition
services pursuant to the Transition Services Agreement attached hereto as
Exhibit E).

Section 5.2 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller the following:

(a) Organization and Standing. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the Laws of Texas. Micro
Beef Technologies, Ltd., a Texas limited partnership, is the sole member of
Purchaser.

(b) Authorization; Enforceability. The execution, delivery and performance by
Purchaser of this Agreement, and all of the documents and instruments
contemplated hereby to which Purchaser is a party, are within the limited
liability company power of Purchaser and have been duly authorized by all
necessary limited liability company action of Purchaser. This Agreement has been
duly executed and delivered by Purchaser. This Agreement is, and the other
documents and instruments required hereby to which Purchaser is a party will be,
subject to the Bankruptcy Code and the Bankruptcy Rules and approval of the
Bankruptcy Court, when executed and delivered by the parties thereto, the valid
and binding obligations of Purchaser, enforceable against Purchaser in
accordance with their respective terms.

(c) No Conflicts or Violation. The execution, delivery and performance of this
Agreement, and all of the documents and instruments contemplated hereby to which
Purchaser is a party, by Purchaser do not and will not: (i) conflict with or
result in a breach of the Certificate of Formation and Operating Agreement of
Purchaser or (ii) violate any Law or Governmental Order to which Purchaser is a
party or to which Purchaser is subject.

 

8



--------------------------------------------------------------------------------

(d) Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of Purchaser, threatened against Purchaser before any
Governmental Authority which challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.

(e) Consents and Approvals. Except for consents, approvals or authorizations of,
or filings with, the Bankruptcy Court, and except as included on Schedule 5.2(e)
to this Agreement, the execution, delivery and performance of this Agreement,
and the other documents and instruments required hereby to which Purchaser is a
party, do not and will not: (i) constitute a violation or breach of any material
contract or agreement to which Purchaser is a party or by which Purchaser is
bound, or require the consent or approval of any party to any such contract or
agreement, or give any party to any such contract or agreement a right of
termination, cancellation, acceleration or modification thereunder, except where
such violation or breach or the failure to obtain such consent or approval would
not, in the aggregate, have a material adverse effect on Purchaser’s ability to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or (ii) result in, require or permit the creation or imposition of
any Encumbrance, other than Permitted Encumbrances, upon or with respect to the
Purchased Assets or the Assumed Contracts.

(f) Brokers. There is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of Purchaser who
might be entitled to any fee or commission from Seller in connection with the
transactions contemplated by this Agreement.

Section 5.3 “AS IS” TRANSACTION. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER MAKES NO (AND SELLER
EXPRESSLY DISCLAIMS AND NEGATES ANY) REPRESENTATIONS OR WARRANTIES OF ANY KIND,
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH RESPECT TO THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES OR ANY OTHER MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, INCOME TO BE DERIVED OR EXPENSES TO BE INCURRED
IN CONNECTION WITH THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED
LIABILITIES, THE ENFORCEABILITY, VALIDITY OR SCOPE OF ANY OF THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES, THE VALUE OF THE PURCHASED
ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES, THE TRANSFERABILITY OR
ASSIGNABILITY OF THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES,
THE TITLE TO THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES, THE
MERCHANTABILITY OR FITNESS OF THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED
LIABILITIES FOR ANY PARTICULAR PURPOSE, OR ANY OTHER MATTER OR THING RELATING TO
THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES. WITHOUT IN ANY

 

9



--------------------------------------------------------------------------------

WAY LIMITING THE FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY OF
THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES. PURCHASER
FURTHER ACKNOWLEDGES THAT PURCHASER HAS CONDUCTED AN INDEPENDENT INSPECTION AND
INVESTIGATION OF THE PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES
AND ALL SUCH OTHER MATTERS RELATING TO OR AFFECTING THE PURCHASED ASSETS,
ASSUMED CONTRACTS OR ASSUMED LIABILITIES AS PURCHASER DEEMED NECESSARY OR
APPROPRIATE AND THAT IN PROCEEDING WITH ITS ACQUISITION AND ASSUMPTION OF THE
PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES, EXCEPT FOR ANY
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH HEREIN, PURCHASER IS DOING SO
BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND INVESTIGATIONS. ACCORDINGLY,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, PURCHASER WILL ACCEPT THE
PURCHASED ASSETS, ASSUMED CONTRACTS OR ASSUMED LIABILITIES AT THE CLOSING “AS
IS,” “WHERE IS,” AND “WITH ALL FAULTS.” THE PARTIES HEREBY ACKNOWLEDGE THAT
MICRO BEEF TECHNOLOGIES, LTD. CLAIMS THAT CERTAIN OF THE PURCHASED ASSETS
INFRINGE ON PATENTS HELD BY MICRO BEEF TECHNOLOGIES, LTD. (WHICH CLAIMS SELLER
DISPUTES), AND THE PARTIES HEREBY AGREE THAT SUCH CLAIMS OR ANY RESOLUTION OF
SUCH CLAIMS SHALL NOT IN ANY WAY IMPACT THE PARTIES’ RESPECTIVE RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, PURCHASER’S
OBLIGATIONS TO PAY THE PURCHASE PRICE TO SELLER AT CLOSING.

ARTICLE VI

Tax Matters

Section 6.1 Transfer Taxes. Purchaser and Seller shall cooperate to obtain an
order of the Bankruptcy Court exempting the sale of the Purchased Assets under
this Agreement from sales, use, transfer, stamp, duty and value added Taxes, and
other similar Taxes and fees which may be payable by reason of the sale of the
Purchased Assets under this Agreement or the transactions contemplated herein,
to the extent such Taxes exist and are applicable to the transactions
contemplated herein (collectively, “Transfer Taxes”). In the event that
Purchaser and Seller do not obtain such an exemption order of the Bankruptcy
Court and any such Transfer Taxes are assessed at any time thereafter, such
Transfer Taxes incurred as a result of the transactions contemplated hereby
shall be paid by Seller. Purchaser and Seller agree to provide each other
reasonable assistance in the preparation and filing of any and all required Tax
Returns for or with respect to such Transfer Taxes with any and all appropriate
taxing authorities. Purchaser and Seller shall cooperate to minimize the amount
of any such Transfer Taxes to the extent reasonably feasible and shall cooperate
in providing each other with any appropriate resale exemption certifications and
other similar documentation.

 

10



--------------------------------------------------------------------------------

Section 6.2 Proration of Personal Property Taxes. The parties agree that all
property Taxes imposed on or with respect to the Purchased Assets (including,
without limitation, property Taxes payable by the tenant or lessee under any
lease) will be pro-rated as of the Closing Date and that, notwithstanding any
other provision of this Agreement, the economic burden of any such property Tax
will be borne by Seller for all periods (or portions thereof) through the
Closing Date (“Pre-Closing Period”) and by Purchaser for all periods (or
portions thereof) after the Closing Date (“Post-Closing Period”). Accordingly,
notwithstanding any other provision of this Agreement, (i) if Seller pays any
such property Tax with respect to a Post-Closing Period, Purchaser will
reimburse Seller upon demand for the amount of such property Tax; and (ii) if
Purchaser pays any such property Tax with respect to a Pre-Closing Period,
Seller will reimburse Purchaser upon demand for the amount of such property Tax.
Moreover, Seller agrees that any claim or lien asserted by the Indian River
County (Florida) Tax Collector for property taxes owed with respect to the
Pre-Closing Period will attach to the Seller’s cash.

Section 6.3 Cooperation.

(a) Purchaser and Seller agree to furnish or cause to be furnished to each
other, as promptly as practicable, such information and assistance relating to
the Purchased Assets, the Assumed Contracts and the Assumed Liabilities as is
reasonably necessary for the preparation and filing of any Tax Return or other
required or optional filings relating to Tax matters, for the preparation for
and proof of facts relating to any Tax audit, for the preparation for any Tax
protest, for the prosecution or defense of any suit or other proceeding relating
to Tax matters and for the answer to any governmental or regulatory inquiry
relating to Tax matters.

(b) Purchaser agrees to retain possession, at its own expense, of all
accounting, business, financial and Tax records and information (i) relating to
the Purchased Assets, the Assumed Contracts or the Assumed Liabilities that are
in existence on the Closing Date and transferred to Purchaser hereunder and
(ii) coming into existence after the Closing Date that relate to the Purchased
Assets, the Assumed Contracts or the Assumed Liabilities before the Closing
Date, for a period of at least three years from the Closing Date; provided,
however, that the Purchaser, until the expiration of a period ending six years
after the Closing Date, shall not dispose of any accounting, business, financial
and Tax records and information relating to the Purchased Assets, the Assumed
Contracts or the Assumed Liabilities without first notifying the Seller of its
intent to do so and giving the Seller a reasonable time to retrieve such records
or information. In addition, from and after the Closing Date, Purchaser agrees
that it will provide access to Seller and its attorneys, accountants and other
representatives (after reasonable notice, during normal business hours and in a
manner so as not to interfere with the normal business operations of Purchaser),
to the books, records, documents and other information relating to the Purchased
Assets or the Assumed Liabilities as Seller may reasonably deem necessary to
(A) properly prepare for, file, prove, answer, prosecute or defend any Tax
Return, Tax audit, Tax protest, suit or proceeding or (B) administer or complete
the Bankruptcy Case.

Section 6.4 Allocation of Purchase Price. The Purchase Price and the amount of
the Assumed Liabilities (to the extent they constitute part of the amount
realized by Seller for federal income tax purposes) shall be allocated among the
Purchased Assets by the parties as soon as practicable after the Closing Date in
compliance with the allocation method required by Section 1060 of the Internal

 

11



--------------------------------------------------------------------------------

Revenue Code, and the parties shall cooperate to comply with all procedural
requirements of Section 1060 and the regulations thereunder. Purchaser and
Seller agree that they will not take nor will either of them permit any
affiliated person to take, for income tax purposes, any position inconsistent
with such allocation; provided, however, that (i) Purchaser’s cost for the
Purchased Assets may be greater than the amount allocated to reflect Purchaser’s
capitalized acquisition costs not included in the total amount so allocated, and
(ii) Seller’s amount realized may be less than the amount allocated to reflect
Seller’s costs that reduce the amount realized.

ARTICLE VII

Covenants And Additional Agreements

Section 7.1 Approval Proceedings.

(a) Seller shall use its commercially reasonable efforts to obtain, and shall
refrain from knowingly taking any action that would be likely to delay, prevent,
impede or result in the revocation of the entry by the Bankruptcy Court of, the
Auction Procedures Order and the Sale Order.

(b) Seller shall provide notice of the proposed sale of the Purchased Assets, in
form and substance reasonably acceptable to Purchaser and in such manner as may
be required by Law, to Seller’s creditors, all Governmental Authorities that
have filed a notice of appearance in the Bankruptcy Case, all parties to the
Assumed Contracts and all parties entitled to notice of the Sale Motion by such
date as shall allow sufficient time for the Sale Order to be entered by the
Bankruptcy Court on March 15, 2007.

Section 7.2 Operation of the Business. During the period from the execution of
this Agreement until the Closing Date, Seller agrees that it will conduct the
businesses supported by the Purchased Assets and the Assumed Contracts in the
same manner as would a reasonable person in similar circumstances, subject to
applicable bankruptcy and creditor protection provisions, which such conduct
shall take into account Seller’s current business and financial situation but,
to the fullest extent possible, shall be in accordance with Seller’s past custom
and practice.

 

12



--------------------------------------------------------------------------------

Section 7.3 Access to Information; Confidentiality.

(a) Seller and its officers, employees, auditors and other agents shall afford
Purchaser and its Affiliates, officers, employees, auditors, representatives and
other agents (collectively, “Purchaser Representatives”) reasonable access
during normal business hours and in a manner so as not to interfere with the
normal business operations of Seller to the officers, employees, agents,
properties, offices, plants and other facilities of Seller and to all books and
records of Seller, and shall furnish Purchaser with all financial, operating and
other data and information with respect to the Purchased Assets and properties
of Seller as Purchaser, its respective officers, employees or agents may
reasonably request.

(b) Seller shall promptly provide Purchaser with drafts of all documents,
motions, orders, filings or pleadings that Seller proposes to file with the
Bankruptcy Court that relate to (i) this Agreement or the transactions
contemplated hereunder, (ii) entry of the Auction Procedures Order, (iii) entry
of the Sale Order and (iv) the sale of the Purchased Assets and the assignment
and assumption of the Assumed Contracts and Assumed Liabilities by Seller to
Purchaser, and all such documents, motions, orders, filings, or pleadings shall
be in a form and substance reasonably acceptable to Purchaser.

(c) Until the Closing Date, except as may be required by Law, neither Purchaser
nor any of Purchaser Representatives will disclose to any third party the
information concerning Seller that it may have acquired from Seller without the
prior written consent of Seller; provided, however, that Purchaser
Representatives may disclose any such information which (i) is or becomes
generally available to the public other than as a result of a breach of this
Agreement by the Purchaser Representatives, (ii) was within the possession of
the Purchaser Representatives prior to its being furnished to the Purchaser
Representatives by Seller, provided that the source of such information was not
known by the Purchaser Representatives to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to Seller or any other party or (iii) is or becomes available to
the Purchaser Representatives on a nonconfidential basis from a source other
than Seller, provided that such source was not known by the Purchaser
Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, Seller or any
other party with respect to such information. If the transactions contemplated
hereby are not consummated, the Purchaser Representatives will return to Seller
or destroy the confidential information. In the event that Purchaser or any
Purchaser Representative is required by Law or legal process to disclose all or
any part of any such confidential information, Purchaser shall promptly notify
Seller of the existence, terms and circumstances surrounding such a request so
that Seller may seek an appropriate protective order, at Seller’s sole cost and
expense, prior to Purchaser’s disclosure of such information.

Section 7.4 Notification of Certain Matters. Seller and Purchaser shall give
prompt notice to one another of (i) the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which would be likely to cause any
representation or warranty contained in this Agreement to be materially untrue
or inaccurate or (ii) any failure of Seller or Purchaser to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder.

 

13



--------------------------------------------------------------------------------

Section 7.5 Further Action.

(a) Upon the terms and subject to the conditions hereof, each of the parties
hereto shall use their commercially reasonable efforts to take or cause to be
taken all appropriate actions and to do or cause to be done all things
necessary, proper or advisable under applicable Laws to consummate the
transactions contemplated by this Agreement as promptly as practicable.

(b) Each party hereto agrees to cooperate in obtaining any other consents and
approvals that may be required in connection with the transactions contemplated
by this Agreement; provided, however, that no party hereto shall be required to
compensate any third party to obtain any such consent or approval.

(c) Seller shall use its commercially reasonable efforts during the Transition
Period to assist Purchaser with obtaining the PVP, including, but not limited
to, providing training to Purchaser’s employees or by Purchaser hiring (during,
or at the conclusion of, the Transition Period) at least one of Seller’s
co-administrators of the PVP; provided, however, that Seller will not in any way
be liable to Purchaser in any respect for any failure by Purchaser to obtain the
PVP.

Section 7.6 Litigation. Seller and Purchaser will promptly supply to the other
party copies of all litigation or legal proceedings pertaining to the Purchased
Assets, Assumed Contracts or Assumed Liabilities which may arise subsequent to
the execution of this Agreement but prior to the Closing Date and also will
advise the other party promptly in writing of any written threat of litigation
or other legal proceeding (including actions or motions in the Bankruptcy Court)
which is made between the date of this Agreement and the Closing Date pertaining
to the Purchased Assets, Assumed Contracts or Assumed Liabilities or Seller’s or
Purchaser’s ability to perform its obligations under this Agreement.

Section 7.7 Filings and Authorizations. Each of Seller and Purchaser, as
promptly as practicable, shall (i) make, or cause to be made, all such filings
or submissions under Laws applicable to them as may be required for them to
consummate the transactions contemplated herein, (ii) use their commercially
reasonable efforts to obtain, or cause to be obtained, all authorizations,
approvals, consents and waivers from all Persons and Governmental Authorities
necessary to be obtained by them in order for them to consummate such
transactions and (iii) use their commercially reasonable efforts to take, or
cause to be taken, all other actions necessary, proper or advisable in order for
them to fulfill their respective obligations hereunder.

Section 7.8 Removal of Purchased Assets.

(a) Within sixty (60) days after the Closing (the “Transition Period”),
Purchaser shall cause the Purchased Assets to be removed from Seller’s premises
at its sole cost and expense; provided, however, that the Purchaser shall pay to
the Seller a pro rata

 

14



--------------------------------------------------------------------------------

portion of the Seller’s monthly rent expense beginning on the Closing Date and
ending on the date on which all of the Purchased Assets are removed from the
Seller’s premises (to the Seller’s reasonable satisfaction), for the Seller’s
leased office space located at 10305 102nd Terrace in Sebastian, Florida. The
Purchaser’s pro rata portion of the Seller’s monthly rent expense shall be no
more than $4,000 per month, which is approximately 50% of the Seller’s monthly
rent expense (representing the approximate percentage of the total rental office
space that is utilized by the Purchased Assets, including, without limitation,
any employees associated therewith); provided, however, that in the event the
monthly rent expense with respect to the office space is discounted at any time,
the Purchaser’s pro rata portion of the rent expense shall be reduced
accordingly. Purchaser further agrees that from and after the Closing Date risk
of loss of the Purchased Assets shall reside with the Purchaser, and Purchaser
shall indemnify and hold harmless Seller, its officers, directors, stockholders
and agents, from and against any and all loss, liability or expense (including
attorneys’ fees) arising from or related to the presence of the Purchased Assets
on, or the removal of the Purchased Assets from, Seller’s premises.

(b) Seller covenants that it will use commercially reasonable efforts,
consistent with its past practices, to keep the Purchased Assets safe by
providing secure facilities from the date of this Agreement until Purchaser
removes them from Seller’s premises so long as the removal occurs no later than
sixty (60) days after Closing.

Section 7.9 Cash Collateral. Purchaser agrees to not object to Seller’s cash
collateral, subject to a budget, attached hereto as Exhibit C, and a cash
collateral order, attached hereto as Exhibit D, that are reasonably satisfactory
to Purchaser, until March 15, 2007.

Section 7.10 Employees. Seller and Purchaser agree and acknowledge that
Purchaser shall not (except as provided in this Section 7.10), on the Closing
Date, be obligated to offer employment to or hire any of Seller’s employees
associated with the Purchased Assets and the Assumed Contracts and that Seller
may, in its sole and absolute discretion, terminate, at any time on or after the
Closing Date, any of Seller’s employees associated with the Purchased Assets and
the Assumed Contracts. Purchaser hereby agrees that, prior to the date that is
60 days following the Closing Date, it will consider offering employment to
Seller’s employees associated with the Purchased Assets and the Assumed
Contracts, at base salaries that are not less than the employees’ base salaries
in effect on the date each such employee separates from service from Seller,
such that Seller would not have any obligations under Seller’s Severance Plan to
those Seller employees offered employment by Purchaser pursuant to this
Section 7.10.

ARTICLE VIII

Conditions To The Closing

Section 8.1 Conditions to Obligations of Purchaser. The obligations of Purchaser
to effect the Closing shall be subject to the prior and/or simultaneous
satisfaction or written waiver by Purchaser of each of the following conditions:

(a) Sale Order. The Sale Order (i) shall have been entered by the Bankruptcy
Court, (ii) shall not have been stayed, modified, amended, dissolved, revoked or
rescinded without Purchaser’s consent and (iii) shall be in full force and
effect on the Closing Date.

 

15



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date (except that to the extent such representations and
warranties expressly speak as of an earlier date, such representations and
warranties shall be true and correct in all material respects as of such
specified date), and Purchaser shall have received a certificate, dated the
Closing Date and signed by an officer of Seller, to that effect.

(c) Covenants. Seller shall have performed in all material respects all of the
obligations, covenants and agreements required to be performed by it under this
Agreement at or prior to the Closing Date, and Purchaser shall have received a
certificate, dated the Closing Date and signed by an officer of Seller, to that
effect.

(d) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other Governmental Order (whether temporary, preliminary or permanent) that is
in effect and has the effect of making the transactions contemplated by this
Agreement illegal or otherwise restraining or prohibiting consummation of such
transactions.

(e) Closing Deliveries. Seller shall have delivered or caused to be delivered to
Purchaser each of the items listed in Section 9.2 hereof.

(f) No Termination. This Agreement shall not have been terminated pursuant to
Section 10.1.

Section 8.2 Conditions to Obligations of Seller. The obligations of Seller to
effect the Closing shall be subject to the prior and/or simultaneous
satisfaction or written waiver by Seller of each of the following conditions:

(a) Sale Order. The Sale Order (i) shall have been entered by the Bankruptcy
Court, (ii) shall not have been stayed, modified, amended, dissolved, revoked or
rescinded without Seller’s consent and (iii) shall be in full force and effect
on the Closing Date.

(b) Representations and Warranties. The representations and warranties of
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except that to the extent such
representations and warranties expressly speak as of an earlier date, such
representations and warranties shall be true and correct in all material
respects as of such specified date), and Seller shall have received a
certificate, dated the Closing Date and signed by an officer of Purchaser, to
that effect.

 

16



--------------------------------------------------------------------------------

(c) Covenants. Purchaser shall have performed in all material respects all of
the obligations, covenants and agreements required to be performed by it under
this Agreement at or prior to the Closing Date, and Seller shall have received a
certificate, dated the Closing Date and signed by an officer of Purchaser, to
that effect.

(d) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other Governmental Order (whether temporary, preliminary or permanent) that is
in effect and has the effect of making the transactions contemplated by this
agreement illegal or otherwise restraining or prohibiting consummation of such
transactions.

(e) Closing Deliveries. Purchaser shall have delivered or caused to be delivered
to Seller each of the items listed in Section 9.3 hereof.

(f) No Termination. This Agreement shall not have been terminated pursuant to
Section 10.1.

ARTICLE IX

Closing

Section 9.1 Closing. The closing (the “Closing”) of the transactions
contemplated in this Agreement shall take place no later than three Business
Days following the Sale Hearing provided that the Bankruptcy Court enters an
order modifying the ten-day stay contained in Bankruptcy Rule 6004(h), failing
which such date shall be on the first Business Day after the stay expires or on
an earlier date as mutually agreed to by Seller and Purchaser (the “Closing
Date”) at the offices of Genovese, Joblove & Battista, P.A., 200 East Broward
Boulevard, Suite 1110, Fort Lauderdale, Florida 33301 or such other time and
place as the parties may agree.

Section 9.2 Documents to be Delivered at Closing by Seller. At the Closing,
Seller shall properly execute (if necessary) and deliver (or cause to be
delivered) to Purchaser:

(a) A Secretary’s Certificate in customary form.

(b) The Bill of Sale, duly executed by Seller.

(c) The Assignment and Assumption Agreement with respect to the Assumed
Contracts and Assumed Liabilities, duly executed by Seller.

(d) A Transition Services Agreement in the form attached as Exhibit E.

(e) Certified copies of the Sale Order and a copy of the docket sheet for the
Bankruptcy Case showing its entry and that no order has been entered that
modifies, amends, stays, dissolves, revokes or rescinds such order and that no
motion seeking any such relief has been filed.

(f) A certificate of an officer of Seller referred to in Section 8.1(b) and
(c) in the form reasonably acceptable to Purchaser.

 

17



--------------------------------------------------------------------------------

(g) A cross-receipt for (i) the Purchase Price paid by Purchaser to Seller at
the Closing and (ii) the Purchased Assets, Assumed Contracts and Assumed
Liabilities purchased and assumed by Purchaser at Closing.

(h) Such other documents and instruments as are contemplated in this Agreement
or as Purchaser or Purchaser’s counsel may reasonably request in order to
evidence or consummate the transactions contemplated by this Agreement or to
effectuate the purpose or intent of this Agreement including evidence, to the
reasonable satisfaction of Purchaser, of the cancellation and payment in full of
the Promissory Note.

Section 9.3 Documents to be Delivered at Closing by Purchaser. At the Closing,
Purchaser shall properly execute (if necessary) and deliver (or caused to be
delivered) to Seller:

(a) A Secretary’s Certificate in customary form.

(b) The Purchase Price in accordance with Section 4.1 of this Agreement.

(c) A release of any and all pre-Closing claims that Micro Beef Technologies,
Ltd. has or may have against Seller, including without limitation, any and all
claims for patent infringement by Seller, in form and substance reasonably
acceptable to Seller.

(d) The Assignment and Assumption Agreement with respect to the Assumed
Contracts and Assumed Liabilities, duly executed by Purchaser.

(e) A Transition Services Agreement in the form attached as Exhibit E.

(f) A certificate of an officer of Purchaser referred to in Section 8.2(b) and
(c) in the form reasonably acceptable to Seller.

(g) A cross-receipt for (i) the Purchase Price paid by Purchaser to Seller at
the Closing and (ii) the Purchased Assets, Assumed Contracts and Assumed
Liabilities purchased and assumed by Purchaser at Closing.

(h) Such other documents and instruments as are contemplated in this Agreement
or as Seller or Seller’s counsel may reasonably request in order to evidence or
consummate the transactions contemplated in this Agreement or to effectuate the
purpose or intent of this Agreement.

ARTICLE X

Termination, Amendment And Waiver

Section 10.1 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing:

(a) by Purchaser or Seller if the Closing shall not have occurred on or before
April 15, 2007, (provided that the right to terminate this Agreement under this
Section 10.1(a) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or has resulted in, the
failure of the Closing to occur on or before such date).

 

18



--------------------------------------------------------------------------------

(b) by mutual written consent of Purchaser and Seller;

(c) by Purchaser and/or Seller, if Seller obtains, pursuant to the Auction
Procedures Order, a binding offer at the Sale Hearing for the Purchased Assets
that is the highest and best offer received, and will enable Seller to pay to
the Biegert Trust the full amount of its allowed secured claim such that Seller
is able to satisfy in full, as of the Closing Date, any and all amounts
(including principal, accrued interest and fees) outstanding under the
Promissory Note;

(d) by Purchaser or Seller, if the Bankruptcy Court or any other court of
competent jurisdiction in the United States or other Governmental Authority
shall have issued an order, decree, ruling or taken any other action (which
order, decree, ruling or other action the parties hereto shall use commercially
reasonable efforts to lift) restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such order, decree, ruling or
other action shall have become final and non-appealable;

(e) by Purchaser if there is a material breach by Seller of any representation,
warranty or covenant of Seller under this Agreement and Seller is unable or
shall fail or refuse to cure such breach within 30 days after written notice
from Purchaser specifying such breach; and

(f) by Seller if there is a material breach by Purchaser of any representation,
warranty or covenant of Purchaser under this Agreement and Seller is unable or
shall fail or refuse to cure such breach within thirty 30 days after written
notice from Seller specifying such breach.

Section 10.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1 hereof, this Agreement shall become void and
have no effect and there shall be no liability on the part of any party hereto
or its Affiliates, directors, officers, stockholders or agents; provided,
however, that, if this Agreement is terminated because of a breach of this
Agreement by the non-terminating party or because one or more of the conditions
to the terminating party’s obligations under this Agreement is not satisfied as
a result of the non-terminating party’s failure to comply with its obligations
under this Agreement, then the terminating party’s right to pursue all legal
remedies will survive such termination unimpaired.

ARTICLE XI

Miscellaneous

Section 11.1 Survival. Except for the covenants and agreements of the parties
that are to be performed after the Closing Date, none of the representations,
warranties, covenants and agreements of the parties contained in this Agreement
or in any certificate or other document delivered by the parties prior to or at
the Closing shall survive the Closing.

 

19



--------------------------------------------------------------------------------

Section 11.2 Expenses. Except as otherwise specifically set forth in this
Agreement and in the Auction Procedures Order, Seller and Purchaser shall each
bear the expenses incurred by them in connection with the preparation and
negotiation of this Agreement and the consummation of the transactions
contemplated in this Agreement.

Section 11.3 Governing Law; Forum. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Florida, without regard
to conflicts of laws principles, and, to the extent applicable, the Bankruptcy
Code. If the Bankruptcy Court does not have subject matter jurisdiction over any
action or proceeding arising out of or relating to this Agreement, then each
party (i) agrees that all such actions or proceedings shall be heard and
determined in federal court of the United States for the Southern District of
Florida, (ii) irrevocably submits to the jurisdiction of such court in any such
action or proceeding, (iii) consents that any such action or proceeding may be
brought in such court and waives any objection that such party may now or
hereafter have to the venue jurisdiction or that such action or proceeding was
brought in an inconvenient court and (iv) agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at his or its address as provided in Section 11.4
(provided that nothing herein shall affect the right to effect service of
process in any other manner permitted by Florida Law).

Section 11.4 Notices. All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or one Business Day after having
been sent by overnight delivery service, or three Business Days after the date
when mailed by registered or certified United States mail, postage prepaid,
return receipt requested, or when received via telecopy, telex or other
electronic transmission, in all cases addressed to the person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party.

Section 11.5 Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

Section 11.6 No Assignment; Benefit to Third Parties.

(a) No party may assign its rights and obligations under this Agreement without
the prior written consent of the other party, except that Purchaser may assign
all or any of its rights and obligations hereunder to any Affiliate of Purchaser
upon the execution of a written instrument whereby any such assignee agrees to
assume all of the assignor’s obligations hereunder and be bound by all the terms
and conditions of this Agreement; provided further that any such assignment
shall not relieve the Purchaser of its obligations hereunder. This Agreement
shall be binding on and inure to the benefit of the parties and their respective
successors and permitted assigns.

(b) The terms and provisions of this Agreement are intended solely for the
benefit of the parties hereto and their respective successors and permitted
assigns and are not intended to, and shall not, confer third-party beneficiary
rights upon any other Person.

 

20



--------------------------------------------------------------------------------

Section 11.7 Entire Agreement. This Agreement, including the Exhibits and the
Schedules attached to it, is and shall be deemed to be the complete and final
expression of the agreement between the parties as to the matters contained in
and related to this Agreement and supersedes any previous agreements between the
parties pertaining to such matters between the parties hereto.

Section 11.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
considered one and the same agreement.

Section 11.9 Waiver. At any time prior to the Closing Date, any party hereto may
(i) extend the time for the performance of any of the obligations or other acts
of the other party hereto, (ii) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions contained
herein. Any such extension or waiver shall only be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any such rights. The waiver by any party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent or similar breach.

Section 11.10 Amendment. This Agreement may only be amended by written agreement
executed by each of the parties hereto.

Section 11.11 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof, and this
Agreement shall be interpreted so as to most fully give effect to its terms and
still be valid and enforceable; provided, however, that any provision altered
pursuant to this Section 11.11 shall not result in a material adverse impairment
of the rights or obligations of any party hereto.

Section 11.12 Further Assurances. From time to time after the Closing Date, at
either party’s request and without further consideration, the non-requesting
party shall execute and deliver or cause to be executed and delivered such
further instruments of conveyance, assignment and transfer and shall take such
other action as the requesting party may reasonably request in order more
effectively to convey, transfer, reduce to possession or record title to any of
the Purchased Assets purchased pursuant to this Agreement. At either party’s
request, the non-requesting party shall cooperate and use its commercially
reasonable efforts to have its officers, employees and agents cooperate with the
requesting party on or after the Closing Date by furnishing information,
evidence, testimony and other assistance in connection with any actions,
proceedings, arrangements or disputes involving the requesting party and which
are based on contracts, leases, arrangements or acts of the non-requesting party
which were in effect or occurred on or prior to the Closing Date.

[SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives under seal as of the day
and year first above written.

 

Seller:   EMERGE INTERACTIVE, INC.  

10305 102nd Terrace

Sebastian, Florida 32958

  By:  

/s/ David C. Warren

  [SEAL] Its:   President & CEO     Seller’s Counsel:     Melvin E. Tull, III  
  Hunton & Williams, LLP     Riverfront Plaza, East Tower     951 East Byrd
Street     Richmond, VA 23219-4074   Purchaser:   ORIGIN MICRO SYSTEMS, LLC  

720 South Tyler, Suite 300

Post Office Box 9262

Amarillo, Texas 79105

  By:  

/s/ William Pratt

  [SEAL] Its:   Manager     Purchaser’s Counsel:     Thomas M. Messana    
Genovese, Joblove & Battista, P.A.     200 East Broward Boulevard, Suite 1110
Fort Lauderdale, Florida 33301  

 

22